1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8                              IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 2:15-CR-0184 WBS
12                        Plaintiff,
                                                     STIPULATION AND ORDER (PROPOSED)
13           v.                                      TO ALLOW TRAVEL AND TO MODIFY
                                                     CURFEW
14    DAVID J. ZAPPA,
15                        Defendant.                 JUDGE: Hon. Deborah Barnes
16
17
18          IT IS HEREBY STIPULATED by and between plaintiff, United States of America, and

19   defendant, David J. Zappa, that Mr. Zappa may travel to Santa Rosa, California, for purposes of

20   assisting his daughter Molly Zappa and managing personal property in storage there. The

21   following temporary conditions have been reviewed and approved by Pretrial Services.

22          1. Mr. Zappa may leave his approved residence (Pete’s Place in Sacramento) at 8:00

23                a.m. on October 25 (Friday) and shall return by 2:00 p.m. October 29 (Tuesday).

24          2. At all times Mr. Zappa shall be monitored by his third-party custodian, Molly Zappa,

25                and shall spend each evening at her home. He will be subject to location monitoring

26                throughout his visit using his existing monitoring equipment.

27          3. Mr. Zappa may be outside the home between 8:00 a.m. and 8:00 p.m. during each day

28                of his visit and shall return to Pete’s Place in Sacramento no later than 2:00 p.m. on

                                                                             U.S. v. Zappa, 15-CR-0184 WBS
1               Tuesday, October 29.
2           Pretrial Services advises that Mr. Zappa is in compliance with his conditions of release.
3    Pretrial has reviewed and approved this request, which is similar to requests granted in 2017,
4    2018, and 2019. Officer Basurto will also confirm this information with Ms. Zappa, who is her
5    father’s third-party custodian. Ms. Zappa is aware of her father’s conditions of release and has
6    advised Pretrial Services that she does not have internet service or Wi-Fi at her house. Mr.
7    Zappa’s existing conditions (which remain in force) preclude internet and computer access
8    except as authorized in advance by Pretrial Services.
9                                                 Respectfully submitted,
10
11                                                HEATHER E. WILLIAMS
                                                  Federal Defender
12
13   Dated: October 24, 2019                      /s/ T. Zindel
                                                  TIMOTHY ZINDEL
14
                                                  Assistant Federal Defender
15                                                Attorney for David J. Zappa

16                                                McGREGOR SCOTT
                                                  United States Attorney
17
18   Dated: October 24, 2019                      /s/ T. Zindel for M. Chernick
                                                  MIRA CHERNICK
19                                                Assistant U.S. Attorney
                                                  Attorney for Plaintiff
20
21                                              ORDER
22          The above request is granted. Mr. Zappa shall follow the restrictions on his travel and
23   release as set forth above.
24          IT IS SO ORDERED.
25   Dated: October 24, 2019
26
27
28
                                                                            U.S. v. Zappa, 15-CR-0184 WBS
